360 F.2d 503
Donelson Caffrey GLASSIE et al., Appellants,v.Pauline M. KING et al., Appellees.
No. 19495.
United States Court of Appeals District of Columbia Circuit.
Argued November 18, 1965.
Decided December 2, 1965.

Mr. Alexander M. Heron, Washington, D. C., with whom Mr. John A. Whitney, Washington, D. C., was on the brief, for appellants.
Mr. Marshall P. Johnson, Washington, D. C., with whom Mr. Edwin Shelton, Washington, D. C., was on the brief, for appellees.
Before PRETTYMAN, Senior Circuit Judge, and WRIGHT and McGOWAN, Circuit Judges.
PER CURIAM:


1
This case concerns the disposition of a cash deposit posted by prospective purchasers to insure the performance of a contract for the sale of realty. The contract recited that it was subject to the purchasers' being able to obtain a first deed of trust of One Hundred Fifty Thousand Dollars, with an interest rate of 6 per cent, within thirty days of ratification of the contract. The contract was not consummated, and a civil action was instituted to recover the deposit. After trial, the District Court found that the defendants had not exerted reasonable efforts under all the circumstances to secure a first trust loan of $150,000. Upon that basis the court ordered that the deposit be turned over to the proposed sellers. We think the finding is not clearly erroneous and the conclusion based thereon is reasonable.


2
Affirmed.